Citation Nr: 1315675	
Decision Date: 05/13/13    Archive Date: 05/15/13

DOCKET NO.  07-33 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for right knee disorder secondary to postoperative residuals of a left knee injury with degenerative joint disease and chondrocalcinosis.

2.  Whether the 20 percent evaluation for postoperative residuals of a left knee injury with degenerative joint disease and chondrocalcinosis was properly reduced to 10 percent, effective from July 1, 2007.

3.  Entitlement to an increased evaluation for postoperative residuals of a left knee injury with degenerative joint disease and chondrocalcinosis.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel


INTRODUCTION

The Veteran served on active duty from December 1963 to December 1965.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In a July 2011 decision, the Board affirmed the RO's decision to reduce the Veteran's service-connected evaluation for a left knee disorder from 20 to 10 percent, effective from July 1, 2007.  The Board also denied entitlement to higher ratings at any point pertinent to the Veteran's June 2006 increased evaluation claim.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  Thereafter, in November 2012, the Court granted the Secretary of VA's Motion for Remand, vacating the Board's July 2011 decision regarding the Veteran's left knee claim to restore the prior rating, and remanding the appeal to the Board for further proceedings consistent with the Joint Motion.  

In addition to denying the Veteran's left knee appeal, the Board, in its July 2011 decision, remanded the issue of entitlement to service connection for right knee disorder secondary to postoperative residuals of a left knee injury with degenerative joint disease and chondrocalcinosis for issuance of a statement of the case.  In November 2011, the RO sent the Veteran a statement of the case and he submitted timely correspondence sufficient to perfect an appeal as to this issue.  

The Board's decision regarding whether the 20 percent evaluation for postoperative residuals of a left knee injury with degenerative joint disease and chondrocalcinosis was properly reduced to 10 percent, effective from July 1, 2007, is set forth below.  For reasons discussed below, the issues of entitlement to service connection for right knee disorder and entitlement to an increased evaluation for postoperative residuals of a left knee injury with degenerative joint disease and chondrocalcinosis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By rating decision dated in August 1996, the Veteran was awarded a 10 percent evaluation under Diagnostic Code 5259 for postoperative residuals of a left knee injury, effective from May 20, 1996.  

2.  Pursuant to the October 2012 Appellee's Motion for Remand adopted by the Court, a February 2004 rating decision awarded a separate, 10 percent schedular evaluation under Diagnostic Code 5010 for postoperative residuals of a left knee injury with degenerative joint disease and chondrocalcinosis, effective from October 8, 2003.  Thus, a combined evaluation of 20 percent was assigned for postoperative residuals of a left knee injury with degenerative joint disease and chondrocalcinosis from October 8, 2003.

3.  By letter dated in October 2006, the RO notified the Veteran that medical evidence reflected improvement and that VA proposed to reduce his left knee evaluation to 10 percent.  

4.  Resolving reasonable doubt in the Veteran's favor, competent and credible evidence fails to reflect actual improvement of his postoperative residuals of a left knee injury with degenerative joint disease and chondrocalcinosis.


CONCLUSION OF LAW

The criteria for restoration of the 20 percent rating for postoperative residuals of a left knee injury with degenerative joint disease and chondrocalcinosis are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.344, 4.1, 4.40, 4.45, 4.71a, Diagnostic Codes 5010 and 5259 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to the decision appealed, VA notified the Veteran in July 2006 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and notice of how disability ratings and effective dates are assigned.  The Board finds the letter fully time- and content-compliant.  38 C.F.R. § 3.159(b).

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  38 C.F.R. § 3.159(c).  The Veteran was afforded a meaningful opportunity to participate in the adjudication of the claims.  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  Id.

Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of the Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2012); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2012).  If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).

The Veteran was initially awarded service connection for postoperative residuals of left knee injury in May 1966 and a noncompensable evaluation was assigned, effective from December 9, 1965.  Subsequently, in an August 1996 rating decision a 10 percent evaluation was assigned, effective May 20, 1996.  The August 1996 rating decision reflects that the 10 percent evaluation was granted pursuant to Diagnostic Code 5259 for symptomatic removal of semilunar cartilage.  See 38 C.F.R. § 4.71a, Diagnostic Code 5259 (2012).  The rating decision noted that an August 1996 VA examination of the left knee revealed symptoms such as aching, swelling, and buckling of the knee.  

In February 2004, VA awarded a 20 percent evaluation for postoperative residuals of a left knee injury with degenerative joint disease and chondrocalcinosis, effective from October 8, 2003.  Although the rating decision appears to indicate that this 20 percent evaluation represents a 'non-schedular evaluation,' the October 2012 Secretary's Motion for Remand approved by the Court reflects that the RO "simply awarded the appellant, in addition to the 10 percent rating in effective under D[iagnostic] C[ode] 5259, a separate schedular rating for traumatic arthritis under D[iagnostic] C[ode] 5010, an action the VARO it [sic] is clearly permitted to undertake."  

Traumatic arthritis is rated under Diagnostic Code 5003 as degenerative arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010.  Diagnostic Code 5003 provides that degenerative arthritis established by x-ray is rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the joint involved.  Further, if the limitation of motion of the joint involved is noncompensable, a rating of 10 percent is applicable.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

With any form of arthritis, painful motion is an important factor.  It is the intention of the rating schedule to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  A compensable evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5003 and 38 C.F.R. § 4.59 based on painful motion, is in order where arthritis is established by x-ray findings and no actual limitation of motion of the affected joint is demonstrated.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Where a compensable limitation of motion is demonstrated in the joint, the Lichtenfels rule is not applicable.

In assigning a separate 10 percent evaluation under Diagnostic Code 5010, the RO relied on a December 2003 VA examination report.  This report included objective findings of degenerative joint disease, and limitation of left knee flexion to 100 degrees with minimal discomfort.  Flexion to 120 degrees was achieved with increasing pain.  The normal range of knee motion is from 0 to 140 degrees.  See 38 C.F.R. § 4.71a, Plate II.  To warrant a compensable evaluation for limitation of knee flexion, however, flexion must be limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Hence, the Veteran's left knee included a limitation of flexion, but at the noncompensable rate.  Id.  Such findings nevertheless most nearly approximated the assigned 10 percent evaluation to reflect compensation for any functional loss due to pain.  See 38 C.F.R. §§ 4.40, 4.45; Lichtenfels, 1 Vet. App. at 488.  

The Veteran filed a claim for increased evaluation of his left knee disability that was received by VA in June 2006.  He was examined by VA in July 2006.  The examination report notes that the Veteran's primary complaint at the time of the examination was pain.  He indicated using over-the-counter medications for relief of his symptoms.  The report also notes that the Veteran had refused surgery.  The Veteran reported that he could stand for three to eight hours with only short rest periods and walk one to three miles; he also stated that he did suffer from instability.  Physical examination revealed a pain free range of motion from 0 to 140 degrees.  There was no deformity of the joint.  The VA examiner noted that there was no ankylosis of the left knee, that x-rays showed minimal degenerative joint disease, and that chondrocalcinosis could not be excluded.  The examiner noted no finding of instability of the left knee, and also noted that repetitive use would not result in an additional loss of range of motion.

Following the July 2006 VA examination, in October 2006, the RO proposed to reduce the evaluation for service-connected postoperative residuals of a left knee injury with degenerative joint disease and chondrocalcinosis to 10 percent.  The Veteran was notified of VA's intent to reduce the assigned rating by a letter dated October 15, 2006.  By an April 2007 rating decision, VA implemented the reduction; the reduction was made effective July 1, 2007.  VA noted in its decision to reduce that 10 percent would still be assigned for symptomatic removal of semilunar cartilage and that a higher evaluation would be warranted if evidence showed more severe limited range of motion.  

As a preliminary matter, the Veteran does not contend, and the evidence does not reflect, noncompliance with the procedural requirements for rating reductions.  See 38 C.F.R. § 3.105(e) (requiring, inter alia, notification of the proposed reduction in evaluation, a statement of the facts and reasons for such reduction, and an opportunity to submit evidence against a proposed reduction).  Therefore, the Board will focus only upon the propriety of the reduction, and given the submission of post-reduction evidence in connection with the restoration question during the pendency of the appeal whether, since the effective date of the reduction, the record presents a basis for a higher evaluation.  With respect to the latter issue, however, further development is warranted.  Thus, this issue is addressed below in the remand following the order.

Specific requirements must be met in order for VA to reduce certain ratings assigned for service-connected disabilities.  See 38 C.F.R. § 3.344; see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  The requirements for reduction of ratings in effect for five years or more are set forth at 38 C.F.R. § 3.344(a) and (b), which prescribe that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction; these provisions prohibit a reduction on the basis of a single examination.  See Brown v. Brown, 5 Vet. App. 413, 417-18 (1995).

With respect to other disabilities that are likely to improve (i.e., those in effect for less than five years), re-examinations disclosing improvement in disabilities will warrant a rating reduction.  38 C.F.R. § 3.344(c).  Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Brown, 5 Vet. App. at 420-21 (citing 38 C.F.R. §§ 4.1, 4.2, 4.10 and 4.13); 38 C.F.R. 3.344(c).

In determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Dofflemyer, 2 Vet. App. at 281-82.  It should be emphasized, however, that such after-the-fact evidence may not be used to justify an improper reduction.

As to the above, under 38 C.F.R. § 3.344(c), the pertinent disability rating must have continued for five years or more before the criteria in paragraphs (a) and (b) of 38 C.F.R. § 3.344 become applicable.  Here, the Veteran's 10 percent evaluation under Diagnostic Code 5259 was granted effective in May 1996; thus, the provisions of 38 C.F.R. § 3.344(a) and (b) apply to this particular disability evaluation.  Pertinent to this determination, however, the RO's action to reduce did not impact the Veteran's 10 percent evaluation under Diagnostic Code 5259.  Rather, as discussed above, VA's reduction, in essence, resulted in a reduction from 10 percent to a noncompensable for the evaluation under Diagnostic Code 5010.  Since the 10 percent evaluation under Diagnostic Code 5010 had been in effect only since October 8, 2003, the provisions of 38 C.F.R. § 3.344(a) and (b) are not applicable.  Thus, the salient question is whether subsequent examination showed the postoperative left knee residuals evaluated under Diagnostic Code 5010 in fact improved.

In addition to the aforementioned July 2006 VA examination report, the pre-reduction record contains a November 2006 report from the Veteran's private orthopedist, Dr. Packman.  Dr. Packman's report notes that the last time the Veteran was seen at his practice was in 2001 for a left elbow problem, and that his current complaints involve increasing difficulty with his left knee.  The report indicates that the Veteran still worked as a glass grinder and that he assessed the severity of his left knee pain as 10/10.  

Dr. Packman's physical examination revealed the Veteran's left knee surgical scar to be well healed.  The left knee exhibited a full range of motion.  There was a somewhat hypertrophic medial edge to the medial tibial plateau, but Dr. Packman noted that he did not detect any collateral or cruciate ligament instability.  There was no effusion into the joint.  Patellar apprehension sign was not present, and there was no knee crepitus.  A full weight bearing x-ray was read as having shown major, but not end-stage, narrowing of the medial joint space, and there was a horizontal linear calcification in the lateral joint line that indicated a calcified lateral meniscus.  Dr. Packman diagnosed medial compartment arthritis and chondrocalcinosis, which correlated with the type surgery the Veteran underwent in service, and that the arthritis could be expected to progress.  The chondrocalcinosis was yet to be evaluated.  Finally, Dr. Packman stated that it was not likely that the Veteran's left knee was improving, and that it could be expected to deteriorate over time.

A November 2005 VA orthopedic evaluation indicates that the Veteran was evaluated for longstanding left knee pain that conservative treatment had failed to remedy.  The treatment report reflects that the Veteran reported pain and instability with multiple episodes of giving way; he also reported working as a glass technician.  Examination of the Veteran revealed an antalgic gait assisted by a cane.  The left knee had a well healed incision; there was pain along the medial and lateral joint lines.  Range of motion was measured from 3 to 100 degrees and there was midflexion instability to valgus stress.  The impression was left knee degenerative joint disease.  

A December 2006 VA outpatient entry notes that the Veteran reported that he was unhappy with the current level of pain control pertaining to his left knee disability.  The certified nurse practitioner noted that the Veteran's left knee movement was guarded throughout the physical examination, but that there was no crepitus, effusion, or instability.  

The Veteran was reexamined by VA in March 2007.  The examination report notes that the Veteran reported pain of 10/10 severity when he stood for eight hours or more, and that his walking was then one-half mile to a mile.  The Veteran also reported that he used a cane occasionally but not on a daily basis.  Physical examination of the left knee revealed no tenderness on palpation of the surgical scar.  Range of motion was 0 to 140 degrees and without pain, and repetitive use testing did not change those values.  The examiner noted that the March 2007 x-rays did not reveal any significant change as compared to the previous study of 2006. He also stated that the Veteran continued to work.  In response to specific questions from the RO, the examiner noted that there was no evidence of instability of the left knee, and that any left knee degenerative joint disease had not increased since 2003.

With the exception of the November 2005 VA orthopedic note, both private and VA examiners found a full and pain-free range of left knee motion, which was not the case at the December 2003 examination.  Nonetheless, the Board finds that the Veteran's left knee arthritis symptoms had not in fact improved.  In this regard, the December 2006 VA outpatient entry notes the Veteran's complaints of pain as well as observations of an inability to relax with guarding demonstrated during examination.  Additionally, the November 2005 VA orthopedic note demonstrates an instance in which the Veteran demonstrated restricted, though noncompensable, range of motion in a clinical setting.  Finally, the record contains Dr. Packman's November 2006 opinion that it was unlikely the Veteran's left knee was improving, as well as the March 2007 VA examiner's statement there was no increase in left knee degenerative joint disease since the December 2003 VA examination.  In sum, while the degree of the Veteran's left knee degenerative joint disease may not have increased between 2003 and 2007, the Board finds that neither did it decrease.

Given the foregoing, and resolving reasonable doubt in favor of the Veteran, the Board concludes that the evidence does not demonstrate actual improvement in his service-connected postoperative residuals of a left knee injury with degenerative joint disease and chondrocalcinosis.  38 C.F.R. 3.344(c).  Accordingly, restoration of the 10 percent rating for traumatic arthritis (which results in a combined 20 percent evaluation for the left knee) is warranted, effective the date of the reduction, July 1, 2007.  


ORDER

The claim for restoration of the 20 percent evaluation for residuals of a left knee injury with degenerative joint disease and chondrocalcinosis, effective July 1, 2007, is granted subject to the laws and regulations governing the award of monetary benefits.


REMAND

The action above restores the Veteran's separate 10 percent evaluation for traumatic arthritis under Diagnostic Code 5010.  When combined with his 10 percent evaluation for symptomatic removal of semilunar cartilage under Diagnostic Code 5259, the evaluation for the appellant's left knee disability is 20 percent.  See 38 C.F.R. § 4.25 (2012); Lichtenfels, 1 Vet. App. at 488.  Turning to the second part of this appeal - whether the record presents a basis for a higher evaluation - review of the record reveals that further action on this claim is warranted.  

At the outset, the Board notes that additional evidence has been added to the claims file since its July 2011 decision that pertains to evaluation of the Veteran's left knee.  Such evidence consists of additional statements by the Veteran regarding the symptoms associated with his left knee disability.  There is also a February 2011 private treatment report from Dr. Packman.  Given that such evidence is relevant to the increased evaluation claim on appeal, a remand is necessary so that the RO may consider it in the first instance as regards the question of whether a combined evaluation greater than 20 percent is warranted for service-connected postoperative residuals of a left knee injury with degenerative joint disease and chondrocalcinosis.  See 38 C.F.R. §§ 19.37 and 20.1304 (2012).  

A remand is similarly necessary with respect to the issue of entitlement to service connection for right knee disorder because it does not appear that the RO considered the above evidence, and in particular the February 2011 private treatment report which discusses evaluation of both knees, in preparing the November 2011 statement of the case.  See 38 C.F.R. § 19.37.

Prior to the RO completing its readjudication of these issues, however, the Veteran should be scheduled for additional examination to assess the current severity of his left knee disability.  In this regard, in February 2012 correspondence, the Veteran noted that his disability continues to deteriorate and that an "additional operation was performed."  Pertinent law provides that when there is assertion or evidence of an increase in the severity of a service-connected disability since the last VA examination, VA should consider whether a more contemporaneous examination is needed to adequately evaluate the disability on appeal.  See VAOPGCPREC 11-95 (1995).  Here, the last examination was conducted in March 2011; there was no indication of any left knee surgery since service at that time.  Hence, in light of the Veteran's statement, the Board finds the prudent course of action is to order a new examination.  

Prior to any examination, to ensure that all due process requirements are met and that the record is complete, the RO/AMC should obtain any outstanding, relevant records pertaining to the claim on appeal.  This includes VA treatment reports from the VA Medical Center in Wilmington, North Carolina, since December 26, 2006; and the VA Medical Center in Philadelphia, Pennsylvania, since December 8, 2005.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The RO should also provide the Veteran another opportunity to present information and/or evidence pertinent to his service connection and increased evaluation claims.  Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.  

Accordingly, in light of the aforementioned, the case is REMANDED for the following action:

1.  Contact the Veteran to request the names and addresses of all medical care providers who have treated his claimed right knee disorder and service-connected left knee disability since July 2011.  Such letter should specifically request any evidence and/or information regarding any left knee surgery since service.  After the Veteran has signed the appropriate releases, those records should be obtained and those records not already associated with the claims file should be associated with the claims file.  

All attempts to procure such records should be documented in the file.  If the RO/AMC cannot locate such records, the RO/AMC must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO/AMC must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Obtain from the Wilmington VA Medical Center, since December 26, 2006; and the Philadelphia VA Medical Center, since December 8, 2005, all outstanding, pertinent records of evaluation and/or treatment of the Veteran's left knee condition.  All attempts to procure such records should be documented in the file.  If the RO/AMC cannot locate such records, the RO/AMC must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO/AMC must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

3.  Thereafter, schedule the Veteran for a VA orthopedic examination to assess the current severity of his postoperative residuals of a left knee injury with degenerative joint disease and chondrocalcinosis.  Access to the claims file, Virtual VA and a copy of this remand must be made available to the examiner for review.

In accordance with the latest worksheet for rating joint disorders, the examiner is to provide a detailed review of the pertinent medical history, current complaints, and nature and extent of any disability dating since March 2011.  The examiner is specifically requested to examine the Veteran's range of left knee motion, address the impact of pain, and state whether there are findings of instability, and if so the degree of any instability.  The examiner should also describe any symptoms associated with his in-service meniscectomy.  A complete rationale for any opinion expressed must be provided.

4.  After the development requested has been completed, the RO/AMC should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  The RO must ensure that the examiner documented his or her consideration of Virtual VA.  If any report is deficient in any manner, the RO must implement corrective procedures at once.  
 
5.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.
 
6.  Upon completion of the above requested development and any additional development deemed appropriate, the AMC/RO is to readjudicate the issues remaining on appeal.  All applicable laws, regulations, and theories of entitlement should also be considered.  If any benefit sought on appeal remains denied, the appellant and his representative, if any, should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


